Citation Nr: 1811456	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-20 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a tumor on thoracic spine at the T-12.

2.  Entitlement to service connection for radiculopathy in the left lower extremity, to include as secondary to service-connected lumbar spine disability. 

3.  Entitlement to service connection for radiculopathy in the right lower extremity, to include as secondary to service-connected lumbar spine disability.

4.  Entitlement to an evaluation in excess of 40 percent for lumbar spine disability, including extraschedular consideration. 

5.  Entitlement to a finding of total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mrs. Jill Mitchell-Thein, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1983 to March 1984 and from February 1985 to December 1985. 

These matters come on appeal before the Board of Veteran's Appeals from various rating decisions by the Department of Veterans Affairs, Regional Office, located in Portland, Oregon (RO), which in pertinent parts, denied the benefits sought on appeal. 

In an April 2006 rating decision, the RO denied a claim for increased rating for lumbar spine disability.  The Veteran perfected an appeal.  In April 2010, the Veteran presented testimony about the severity of his lumbar spine disability before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

In July 2010, the Board found that a claim for TDIU had been raised by the record and was considered part of the increased rating claim on appeal.  The Board then remanded the matters to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding service and post-service treatment records as well as provide the Veteran with new VA examination in conjunction with his claims. 

While those matters were pending on remand, the RO, in an October 2011 rating decision, declined to reopen the Veteran's previously denied claim for entitlement to service connection for tumor of the thoracic spine.  The Veteran appealed. The RO reopened the previously denied claim in a November 2014 supplemental statement of the case (SSOC), but confirmed and continued the denial of the underlying claim. Also, in an August 2012 rating decision, the RO denied the claims for entitlement to service connection for right and left lower extremities as secondary to lumbar spine disability.  The Veteran has perfected appeals as to the denial of these claims.  These issues have been consolidated into one appeal before the Board.

These claims were last before the Board in November 2015, at which time the Veteran's claim for entitlement to service connection for a tumor of the thoracic spine was reopened and remanded along with the other aforementioned issues for additional development.  That development having been completed, this claim has once again returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).   Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, the Board previously directed the RO in its November 2015 Remand to attempt to obtain the Veteran's outstanding medical records from the Office of Personnel Management (OPM)/United States Postal Service, where the Veteran had worked and indicated that he had received medical treatment for his disabilities on appeal.  Although it appears that the RO took steps to obtain these records from OPM directly, information regarding alternate sources for the records were also provided to the RO, to include an address at OPM ROC, PO BOX 45, Boyers, PA 16017.  It does not appear that any correspondence was ever sent to that address.  Further, a memorandum in the claims file indicated that the RO typically would send requests for medical records from the United States Postal Service to National Medical Director, Office of Safety and Health Employee Relations Department, U.S. Postal Service Headquarters, 475 L'Enfant Plaza, SW, Washington, DC 20206-4261.  It also does not appear that any correspondence was sent to this address.  Last, despite its attempts, the RO never commemorated whether the Veteran's Postal Service medical records were unavailable and never informed the Veteran of such, to include any notice in the last supplemental statement of the case.

As such, the Board finds that the RO must complete its development in regard to the deficiencies discussed above for obtaining the Veteran's outstanding Postal Service medical records.  In so doing, the RO should contact the aforementioned addresses of record for that information.  To the extent that such records are unavailable, the RO should commemorate such and the steps it took to obtain the records in a memorandum.  The RO should also notify the Veteran and his attorney of record of the unavailability and allow an opportunity for him to submit any records that may be in his possession.

Additionally, the Board, in its November 2015 Remand, noted that the RO had previously discussed the Veteran's Vocational Rehabilitation and Education (VRE) file in a prior statement of the case, but that such records were not associated with the claims file.  On remand, although the RO appears to have associated an October 2009 record with the claims file, its most recent supplemental statement of the case indicated additional VRE records were considered, to include an August 2009 record, none of which have been associated with the Veteran's claims file.

As such, the Board again requests that the Veteran's VRE file, in its entirety, be associated with the claims file.  To the extent that this is not possible or such records are now unavailable, the RO should commemorate such and the steps it took to obtain the records in a memorandum.  The RO should also notify the Veteran and his attorney of record of the unavailability and allow an opportunity for him to submit any records that may be in his possession.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Associate with the claims file any updated and available VA treatment records for the period of August 2017 to the present.

2.  Obtain any VA vocational rehabilitation records, in their entirety, which may exist and associate them with the claims file.

All efforts to obtain the Veteran's rehabilitation records should be fully documented in the claims file and a negative response must be provided if records are not available, to include appropriate notice to the Veteran and his attorney of record.

3.  Obtain from the Office of Personnel Management, the United States Postal Service, or any appropriate records repository the Veteran's complete personnel and medical record pertaining to his employment at the United States Postal Service, to include the circumstances surrounding a medical retirement. 

In particular, and in addition to all other appropriate records repositories, requests should also be submitted to OPM ROC, PO BOX 45, Boyers, PA 16017 and the National Medical Director, Office of Safety and Health Employee Relations Department, U.S. Postal Service Headquarters, 475 L'Enfant Plaza, SW, Washington, DC 20206-4261.

4.  All efforts to obtain the Veteran's employment records should be fully documented in the claims file and a negative response must be provided if records are not available, to include appropriate notice to the Veteran and his attorney of record.

After completing the above action, and any other development, the claim should be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




